Citation Nr: 1646387	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  10-23 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES


1.  Entitlement to service connection for coronary artery disease.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Larry Schuh, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from May 1952 to May 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied service connection for bilateral hearing loss and tinnitus, and a February 2010 rating decision, also issued by the Milwaukee RO, which denied service connection for coronary artery disease. 

In June 2016, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing held at the RO; a transcript of that hearing is of record.  At the hearing, the undersigned held the record open for an additional 60 days to allow for the submission of additional evidence.  In August 2016, the Veteran submitted a letter from a private doctor, along with a waiver of RO review of such letter.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action, on his part, is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

With regard to the Veteran's claim for service connection for coronary artery disease (hereinafter, "CAD"), a review of the record shows that the Veteran has been diagnosed with the condition. 

The Veteran alleges that, in the summer of 1954, while he was on active duty at Camp Lejeune, North Carolina, he sustained a chest injury when he underwent a chlorine gas test with a faulty gas mask and accidentally inhaled chlorine gas.  The Veteran also submitted a letter from his ex-wife in June 2009, in which she provided details of the Veteran's chlorine gas exposure in service.  Also, in various statements to VA, to include his June 2016 testimony, the Veteran also has asserted that his CAD could be due to his exposure to contaminated water while serving at Camp Lejeune.  

The Veteran's service personnel records confirm he served at Camp Lejeune.  VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds.  See VBA Manual M21-1, III.iii.2.E.7.a. Background Information About Claims Involving Exposure to Contaminated Water at Camp Lejeune Therefore, such exposure is assumed.

The Board notes that the Veteran's service treatment records (STRs) concerning his time stationed at Camp Lejeune were certified to be unavailable in a July 2012 VA memorandum.  Given the missing STRs, VA has a heightened duty to assist the Veteran in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 

Over the course of his claim for service connection, the Veteran has submitted multiple articles, letters, and government publications concerning the health effects of exposure to contaminated water at Camp Lejeune.  The Board notes that medical articles or treatises can provide support to a claim, but they must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships to be of probative value.  Sacks v. West, 11 Vet. App. 314, 316-17 (1998); see Wallin v. West, 11 Vet. App. 509, 514 (1998); see also Mattern v. West, 12 Vet. App. 222, 228 (1999).  The articles of record do not discuss the specific circumstances of the Veteran's claimed disorders, or whether they were etiologically related to events during his active military service.  As such, the articles are not of sufficient probative evidence to show that the Veteran's claimed disorders were casually related to his conceded exposure to contaminated water at Camp Lejeune.  However, on remand, the VA examiner will be asked to address the articles. 

In addition, in August 2016, the Veteran submitted a letter from Dr. M.C., a private physician.  In that letter, Dr. M.C. posited that acute inhalation of high concentrations of chlorine gas "can eventually" cause pulmonary hypertension and enlargement of the heart.  This, the doctor concluded, will more likely than not result in long-term heart disease.  The Board finds that the doctor's letter is of limited probative value.  The letter does not provide any context for the nature of Dr. M.C.'s relationship with the Veteran; for example it does not indicate whether Dr. M.C. treats the Veteran for his CAD.  Additionally, the letter did not indicate whether Dr. M.C. had either reviewed the Veteran's pertinent medical records or examined and/or interviewed the Veteran.  The Board notes that a medical opinion may not be discounted solely because the examiner did not review the claims file. See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008).  However, Dr. M.C.'s medical opinion has limited probative value because it is too vague and speculative.  The United States Court of Appeals for Veterans Claims (Court) has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Nieves-Rodriguez, supra.  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

The Veteran has not yet been afforded a VA examination for the purpose of determining whether his CAD is related to his military service.  The Board finds that the Veteran's current diagnosis of CAD, his statements concerning an in-service injury or injuries, and the letter from Dr. M.C. indicating a possible nexus between the two, is sufficient to trigger the duty on the part of VA to provide an examination as to this claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159 (c)(4) presents a low threshold for the requirement that evidence indicates a claim disability may be associated with military service for the purposes of a VA examination).  Therefore, the Veteran should be afforded a VA examination so as to determine the nature and etiology of his CAD.

With regard to the Veteran's claims for service connection for bilateral hearing loss and tinnitus, the Board notes at the outset that the Veteran has been diagnosed with bilateral hearing loss, and his medical records show complaints of tinnitus. 

The Veteran's May 1952 entrance examination and May 1956 separation examination both show whisper test results of 15/15.  Overall, his STRs are silent as to any complaints related to hearing loss or tinnitus.  However, in multiple statements to VA, to include his June 2016 testimony, the Veteran asserted that he was exposed to gunfire and other loud noises while in service.  Although there are no service treatment records addressing the Veteran's in-service noise exposure, the Board finds that the description of his in-service noise exposure is consistent with the types and circumstances of his military service.  38 U.S.C.A. § 1154 (a) (West 2014)(due consideration must be given to the places, types, and circumstances of a veteran's service).  As such, the Board finds that the Veteran's assertions regarding his in-service noise exposure and the onset, nature, and progression of his bilateral hearing loss and tinnitus are considered competent and credible lay evidence of such. 

To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of either bilateral hearing loss or tinnitus.  In light of the Veteran's statements regarding his in-service noise exposure, his statements regarding the onset of his bilateral hearing loss and tinnitus, and the medical evidence indicating a current bilateral hearing loss disability, the Board finds that VA's duty to afford the Veteran a VA examination to address the nature and etiology of his bilateral hearing loss and tinnitus has been triggered.  See McLendon, supra. 

Finally, while on remand, the Veteran should be provided with an opportunity to identify any VA or non-VA healthcare provider who has treated him for his CAD, bilateral hearing loss, or tinnitus, and any records of such treatment not already part of the record should be associated therewith.  Significantly, the record includes VA treatment records dated through March 2014, but nothing since that time.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his CAD, bilateral hearing loss, or tinnitus.  After securing any necessary authorization from him, obtain all identified treatment records, to include VA treatment records dated March 2014 to the present. 

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

2.  After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his coronary artery disease.  The claims file and a copy of this Remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination is to include a review of the Veteran's history and current complaints, as well as an evaluation of this disorder, and any tests deemed necessary.

The examiner is also asked to review the multiple medical treatises and articles provided by the Veteran, concerning a link between exposure to contaminated water at Camp Lejeune and resulting medical disorders. While these articles may not apply to this particular Veteran, the examiner must address them by analogy to this Veteran's claim.  See VBMS, documents labeled Third Party Correspondence, Correspondence, and Web/HTML documents, all with receipt date March 17, 2013.

Then, based on the whole of the evidence provided, the examiner is asked to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's coronary artery disease is related to his military service, to specifically include his exposure to chlorine gas, and his exposure to contaminated drinking water while serving at Camp Lejeune, North Carolina in the 1950's.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology, and the opinion should reflect such consideration.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his bilateral hearing loss and tinnitus.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner is requested to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss and tinnitus related to his conceded in-service noise exposure.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology, and the opinion should reflect such consideration.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).



